DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C. 101 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the rejections under 35 U.S.C. 101 have been withdrawn. 
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(a) have been withdrawn.   Please see below for new grounds of rejection under 35 U.S.C. 112(a), necessitated by Amendment.
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112(b), necessitated by Amendment. 
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant argues that the combination of Peak in view of Sugiyama fails to meet the independent claims because Sugiyama fails to disclose that the “set pressure” is the average of the pressure calculated for the preceding (i.e. first) time interval.  Examiner notes that this is not what is required by the claim, which merely requires “if the average value of the signal calculated for the second time interval is greater than the average value of the signal calculated for the first time interval, generating a control signal according to .    

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “for the given second time interval” in the final indent.  There is insufficient antecedent basis for “the given second time interval”.  It is believed that this limitation is in error for “for the second time interval”.  Examiner also notes that the underlining for “second” for this limitation was omitted in the amendment.  Claim 2 is rejected insofar as it is dependent on claim 1, and therefore includes the same error(s).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peak (EP 3171099: cited by Applicant) in view of Sugiyama et al. (JP 5-263641: English Machine Translation previously provided by Examiner).
Regarding claim 1, Peak discloses An air conditioning system for a vehicle, comprising: an evaporator configured for heat exchange between a coolant and air (see at least evaporator #20), a fan configured to generate an air flow flowing through the evaporator and intended to 5be fed into a passenger compartment of the vehicle (see at least paragraph [0010]: Examiner notes that “intended to be fed into a passenger compartment of the vehicle is considered an intended use recitation), at least one pressure sensor configured to measure the pressure of the coolant (see at least paragraph [0014]), and a controller for adjusting the rotation speed of the fan (see at least paragraphs [0010]; [0014]: evaporation controller), wherein said controller is configured to automatically decrease the rotation speed of the fan when the measured pressure of the coolant rises above a pressure threshold, in such a way as to reduce the air flow on the 10evaporator and therefore reduce the pressure of the coolant (see at least paragraphs [0014]-[0016]), wherein said controller is further configured to generate a control signal for adjusting the 
Peak is silent regarding said control signal having a characteristic proportional to the rotation speed of the fan, and wherein said characteristic of the control signal follows a predetermined adjustment curve as a function of the measured pressure of the coolant, wherein said adjustment curve comprises a first curve 15and a second curve in which, for the same pressure, the characteristic of the control signal of the first curve has a greater value than the characteristic of the control signal of the second curve, and wherein said controller is configured to calculate the average value of a signal representative of the measured pressure of the coolant in a plurality of time intervals, said plurality of time intervals comprising a first time interval and a second time interval, wherein said second time interval is after the first time interval, 20compare the average value of the signal calculated for the second time interval with the average value of the signal calculated for the first time interval, and if the average value of the signal calculated for the second time interval is greater than the average value of the signal calculated for the first time interval, generate a control signal according to the first curve, and  25if the average value of the signal calculated for the given second time interval is less than the average value of the signal calculated for the first time interval, generate a control signal according to the second curve.
Sugiyama et al. teaches another vehicle air conditioning system having a heat exchanger fan controlled according to coolant pressure wherein the control signal of the control has a characteristic proportional to the rotation speed of the fan (see at least Figure 3, rotation speed of the fan is controlled along a linear proportional characteristic according to pressure), and wherein said characteristic of the control signal follows a predetermined adjustment curve as a function of the measured pressure of the coolant (see at least Figure 3, the characteristic follows a plurality of linear curves #La/#Lc), wherein said adjustment curve comprises a first curve 15and a second curve in which, for the same pressure, the characteristic of the control 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air conditioning system of Peak with said control signal having a characteristic proportional to the rotation speed of the fan, and wherein said characteristic of the control signal follows a predetermined adjustment curve as a function of the measured pressure of the coolant, wherein said adjustment curve comprises a first curve 15and a second curve in which, for the same pressure, the characteristic of the control signal of the first curve has a greater value than the characteristic of the control signal of the second curve, and wherein said controller is configured to calculate the average value of a signal representative of the measured pressure of the coolant in a plurality of time intervals, said plurality of time intervals comprising a first time interval and a second time interval, wherein said .  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peak (EP 3171099: cited by Applicant) in view of Sugiyama et al. (JP 5-263641: English Machine Translation previously provided by Examiner).
Regarding claim 3, Peak discloses A method for adjusting the pressure of the coolant of an air conditioning system of a vehicle, comprising measuring the pressure of the coolant (see at least paragraph [0014]), and  5adjusting the rotation speed of a fan generating an air flow flowing through an evaporator of a circuit of the coolant (see at least paragraph [0010]), wherein adjusting the rotation speed of the fan comprises automatically decreasing the rotation speed of the fan when the measured pressure of the coolant rises above a pressure threshold, in such a way as to reduce the air flow on the 10evaporator and therefore reduce the pressure of the coolant (see at least paragraphs [0014]-[0016]), wherein adjusting the rotation speed of the fan further comprises generating a control signal to adjust the rotation speed of the fan (see at least paragraphs [0014]-[0016]: control signal is inherent to the combination of controller and fan). 
Peak is silent regarding said control signal having a characteristic proportional to the rotation speed of the fan, and wherein said characteristic of the control signal follows a predetermined adjustment curve as a function of the measured pressure of the coolant, wherein 
Sugiyama et al. teaches another vehicle air conditioning method having a heat exchanger fan controlled according to coolant pressure wherein the control signal of the control has a characteristic proportional to the rotation speed of the fan (see at least Figure 3, rotation speed of the fan is controlled along a linear proportional characteristic according to pressure), and wherein said characteristic of the control signal follows a predetermined adjustment curve as a function of the measured pressure of the coolant (see at least Figure 3, the characteristic follows a plurality of linear curves #La/#Lc), wherein said adjustment curve comprises a first curve 15and a second curve in which, for the same pressure, the characteristic of the control signal of the first curve has a greater value than the characteristic of the control signal of the second curve (see at least Figure 3, curve #Lc > #La for the same pressure, see for example paragraph [0014]), and wherein adjusting the rotation speed of the fan comprises calculating the average value of a signal representative of the measured pressure of the coolant in a plurality of time intervals, said plurality of time intervals comprising a first time interval and a second time 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Peak with said control signal having a characteristic proportional to the rotation speed of the fan, and wherein said characteristic of the control signal follows a predetermined adjustment curve as a function of the measured pressure of the coolant, wherein said adjustment curve comprises a first curve 15and a second curve in which, for the same pressure, the characteristic of the control signal of the first curve has a greater value than the characteristic of the control signal of the second curve, and wherein adjusting the rotation speed of the fan comprises calculating the average value of a signal representative of the measured pressure of the coolant in a plurality of time intervals, said plurality of time intervals comprising a first time interval and a second time interval, wherein said second time interval is after the first time interval, 20comparing the average value of the signal calculated for the second time interval with the average value of the signal calculated for the first time interval, and if the average value of the signal calculated for the second time interval is greater than or equal to the average value of the signal calculated for the first time interval, .  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peak (EP 3171099: cited by Applicant) in view of Sugiyama et al. (JP 5-263641: English Machine Translation previously provided by Examiner).
Regarding claim 6, Peak discloses A method for adjusting the pressure of the coolant of an air conditioning system of a vehicle, comprising measuring the pressure of the coolant (see at least paragraph [0014]), and  5adjusting the rotation speed of a fan generating an air flow flowing through an evaporator of a circuit of the coolant (see at least paragraph [0010]), wherein adjusting the rotation speed of the fan comprises automatically decreasing the rotation speed of the fan when the measured pressure of the coolant rises above a pressure threshold, in such a way as to reduce the air flow on the 10evaporator and therefore reduce the pressure of the coolant (see at least paragraphs [0014]-[0016]), wherein adjusting the rotation speed of the fan further comprises generating a control signal to adjust the rotation speed of the fan (see at least paragraphs [0014]-[0016]: control signal is inherent to the combination of controller and fan). 
Peak is silent regarding said control signal having a characteristic proportional to the rotation speed of the fan, and wherein said characteristic of the control signal follows a predetermined adjustment curve as a function of the measured pressure of the coolant, wherein said adjustment curve comprises a first curve 15and a second curve in which, for the same pressure, the characteristic of the control signal of the first curve has a greater value than the characteristic of the control signal of the second curve, and wherein adjusting the rotation speed of the fan comprises calculating the average value of a signal representative of the measured 
Sugiyama et al. teaches another vehicle air conditioning method having a heat exchanger fan controlled according to coolant pressure wherein the control signal of the control has a characteristic proportional to the rotation speed of the fan (see at least Figure 3, rotation speed of the fan is controlled along a linear proportional characteristic according to pressure), and wherein said characteristic of the control signal follows a predetermined adjustment curve as a function of the measured pressure of the coolant (see at least Figure 3, the characteristic follows a plurality of linear curves #La/#Lc), wherein said adjustment curve comprises a first curve 15and a second curve in which, for the same pressure, the characteristic of the control signal of the first curve has a greater value than the characteristic of the control signal of the second curve (see at least Figure 3, curve #Lc > #La for the same pressure, see for example paragraph [0014]), and wherein adjusting the rotation speed of the fan comprises calculating the average value of a signal representative of the measured pressure of the coolant in a plurality of time intervals, said plurality of time intervals comprising a first time interval and a second time interval, wherein said second time interval is after the first time interval (see at least paragraphs [0014]; [0062]), 20comparing the average value of the signal calculated for the second time interval with the average value of the signal calculated for the first time interval (see at least paragraphs [0014]; [0062]), and if the average value of the signal calculated for the second time 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Peak with said control signal having a characteristic proportional to the rotation speed of the fan, and wherein said characteristic of the control signal follows a predetermined adjustment curve as a function of the measured pressure of the coolant, wherein said adjustment curve comprises a first curve 15and a second curve in which, for the same pressure, the characteristic of the control signal of the first curve has a greater value than the characteristic of the control signal of the second curve, and wherein adjusting the rotation speed of the fan comprises calculating the average value of a signal representative of the measured pressure of the coolant in a plurality of time intervals, said plurality of time intervals comprising a first time interval and a second time interval, wherein said second time interval is after the first time interval, 20comparing the average value of the signal calculated for the second time interval with the average value of the signal calculated for the first time interval, and if the average value of the signal calculated for the second time interval is greater than the average value of the signal calculated for the first time interval, generate a control signal according to the first curve, and  25if the average value of the signal calculated for the second time interval is lower than or equal to the average value of the signal calculated for the first time interval, generate a control signal according to the second curve, as taught by .  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peak in view of Sugiyama et al. as applied to claim 1 above, and further in view of Dennis (US 5,782,101: cited by Applicant).
Regarding claim 2, Peak in view of Sugiyama et al. is silent regarding wherein the pressure sensor is positioned at the output 30of a compressor of a circuit of the coolant.
Dennis, however, teaches another air conditioning system wherein the pressure sensor is positioned at the output of a compressor of a circuit of the coolant (see at least Figure 1, pressure sensor #3 at outlet of compressor #4).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Peak in view of Sugiyama et al. with wherein the pressure sensor is positioned at the output 30of a compressor of a circuit of the coolant, as taught by Dennis, since such is a suitable and known location for a pressure sensor in an air conditioning circuit (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such location would provide the benefit of directly monitoring the compressor load, thus allowing pressure to be controlled to prevent compressor damage.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAVIA SULLENS/Primary Examiner, Art Unit 3763